Citation Nr: 0912546	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  08-00 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Basic entitlement to VA benefits.  


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The appellant alleges that her spouse had military service 
during World War II.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 decision by the VARO in 
Manila, the Republic of the Philippines.  In that decision, 
the RO concluded that the evidence showed the appellant's 

deceased spouse did not have the required military service 
for her to be eligible for VA benefits.  


FINDING OF FACT

The appellant's spouse did not have the requisite service to 
qualify for VA benefits.  


CONCLUSION OF LAW

The requirements of basic eligibility for VA benefits have 
not been met.  38 U.S.C.A. §§ 101, 107 (West 2002); 38 C.F.R. 
§§ 3.1, 3.6, 3.40, 3.203 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2008)) imposes obligations on VA in terms of its duties 
to notify and assist claimants in the development of their 
claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, including any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of the information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  

The Board acknowledges the judicial holding in Pelea v. 
Nicholson, 19 Vet. App. 296 (2005) as it pertains to VCAA 
notice in a case where there is a question as to the validity 
of service.  In Pelea, the United States Court of Appeals for 
Veterans Claims (Court) found that VCAA notice in that 
particular case was not adequate because the VCAA letter only 
informed the appellant of the evidence necessary to 
substantiate the underlying benefit claimed, not the evidence 
necessary to establish valid service.  In the instant case, 
the appellant was informed in an April 2007 determination 
that basic eligibility for VA benefits may be established 
only upon verification of eligible military service by the 
National Personnel Records Center in Saint Louis, Missouri.  
She was told that the NPRC had found no evidence that her 
spouse had served as a member of the Commonwealth Army of the 
Philippines, including the recognized guerrillas, in the 
service of the Armed Forces of the United States.  

The Board notes that any deficiency in the notice to the 
appellant, including with respect to responsibilities for the 
various parties when securing evidence, is harmless, 
nonprejudicial error in this case.  See Valiao v Principi, 17 
Vet. App. 229 (2003).  This is because the law and not the 
evidence controls the outcome of this particular case.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  In Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001), the Court held that the 
enactment of the VCAA does not affect matters on appeal when 
the questions are limited to statutory interpretation.  

Factual Background and Analysis

Eligibility for VA benefits is based on statutory and 
regulatory provisions which define an individual's legal 
status as a Veteran of military service.  38 U.S.C.A. 
§§ 101(s), 101(24); 38 C.F.R. §§ 3.1, 3.6.  As a requirement 
for a grant of VA benefits, a claimant must establish that he 
or she is "a veteran," defined as "a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable."  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  
Service in the Philippine Scouts and in the organized 
military forces of the government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the Armed Forces of the 
United States for VA benefit purposes.  38 C.F.R. §§ 3.40, 
3.41 (2008).  Such service, however, must be certified as 
qualifying by appropriate military authority.  38 C.F.R. 
§ 3.203 (2008).  These regulations have their basis in 
statute, at 38 U.S.C.A. § 107(a).  

If a claimant does not submit evidence of military service, 
or the information is insufficient, VA must request the 
information from the service department.  38 U.S.C.A. 
§ 3.203(c).  Only service department records can establish if 
and when a person had qualifying active service.  
Venturella v. Gober, 10 Vet. App. 340, 341 (1997).  The 
service department findings are binding and conclusive upon 
VA.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); Soria v. 
Brown, 118 F. 3d 747, 749 (Fed. Cir. 1997).  

The critical question in this case is whether there is 
evidence of verifying eligible service for the appellant's 
deceased spouse from a United States service department.  The 
record reveals there is a lack of evidence verifying that the 
appellant's spouse had military service that would have made 
him eligible for VA benefits.  The appellant has submitted 
various documents, but they do not satisfy the requirements 
of 38 C.F.R. § 3.203.  The evidence includes a March 2007 
communication from the NPRC indicating that the appellant's 
spouse had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  

As noted above, it is the service department's determination 
of service that is binding on the Board, and in this case, 
that certification with regard to the appellant's spouse is 
negative.  Duro v. Derwinski, 2 Vet. App 530, 532 (1992).  
Under 38 C.F.R. § 3.203, eligibility for VA benefits is not 
established unless a 

service department certifies the period of service in 
question.  The evidence submitted by the appellant is not 
sufficient to establish qualifying service for the purposes 
of VA death benefits.  This is a case where the law is 
dispositive.  Basic eligibility for VA disability benefits is 
precluded inasmuch as the findings from the NPRC are binding 
on VA for the purposes of establishing service with the U.S. 
Armed Forces.  Accordingly, the appeal is denied.  


ORDER

Basic eligibility for VA death benefits is denied.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


